Citation Nr: 0838101	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-01 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for prostate problems 
to include prostate cancer, to include as due to herbicide 
exposure.

2.  Entitlement to service connection for hammer toes of the 
left foot.

3.  Entitlement to service connection for hammer toes of the 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1955 and from December 1955 to April 1973.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefits sought on 
appeal.

The issues on appeal have been recharacterized as they appear 
on the cover page of the instant decision.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran served in Vietnam from August 1965 to October 
1966 and from December 1970 to December 1971.  He is presumed 
exposed to herbicides such as Agent Orange.  

3.  The competent medical evidence of record does not contain 
any currently diagnosed prostate cancer.  Benign prostatic 
hypertrophy (BPH) and moderate obstructive prostatism are not 
causally or etiologically related to an injury or disease 
suffered in service nor are they shown by medical evidence to 
be related to exposure to herbicides such as Agent Orange.  

4.  A hammer toe disability of the left foot was not incurred 
during the veteran's periods of active military service.

5.  A hammer toe disability of the right foot was not 
incurred during the veteran's periods of active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for prostate problems to include prostate cancer, to include 
as secondary to herbicide exposure, are not met.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  The criteria for the establishment of service connection 
for hammer toes of the left foot have not been met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  The criteria for the establishment of service connection 
for hammer toes of the right foot have not been met.  38 
U.S.C.A. §§ 101(2), (22), (24), 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in January 2004, prior to the 
decision on appeal.  The veteran was notified of: the 
information or evidence necessary to substantiate the claims; 
the necessary information or evidence, if any, the claimant 
was to provide; and the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical records, as well as 
post-service VA and private treatment records. 

The Board notes that additional private medical records were 
received after the January 2005 supplemental statement of the 
case (SSOC) was issued.  As the veteran waived initial RO 
adjudication of any newly submitted evidence in March 2005 
after waiving the 60-day waiting period from the date of 
mailing of the January 2005 SSOC, remand for preparation of 
an additional SSOC is not necessary.  38 C.F.R. § 20.1304(c).

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Dingess/Hartman v. Nicholson,
19 Vet. App. 473 (2006).  Any error in the sequence of events 
or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, supra.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Conway, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).



Prostate Cancer/ Prostate Problems

The veteran essentially contends that he is entitled to 
service connection for prostate cancer.  While he has not set 
forth any incident as to service incurrence, the Board is 
going to presume he is claiming that the condition is the 
result of exposure to herbicides during his Vietnam service.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran's DD-214 indicates that served in Vietnam from 
August 1965 to October 1966 and from December 1970 to 
December 1971.   Therefore, having served in the Republic of 
Vietnam, the veteran is presumed to have been exposed during 
his period of service to an herbicide agent.  38 U.S.C.A. § 
1116(f). 

In this case, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been met.  38 C.F.R. 
§ 3.303(a).  First, there is no competent evidence of record 
that the veteran has been diagnosed with prostate cancer.  
While there was some indication that the veteran had possible 
adenocarcinoma in December 2001, subsequent testing revealed 
moderate obstructive prostatism and BPH.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disabilities for which benefits are being claimed.  Such is 
not the case in the instant matter. 

While the veteran has been diagnosed with BPH and moderate 
obstructive prostatism, there is no medical evidence of 
record supporting a finding that the veteran has in fact been 
diagnosed with one of the presumptive diseases set forth in 
38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996).   BPH and moderate obstructive 
prostatism are not among the listed diseases in order to 
establish service connection by presumption, based on 
herbicide exposure.  38 C.F.R. § 3.309(e).  

Thus, the Board shall proceed with determining entitlement to 
service connection for the diagnosed prostate problems on a 
direct causation basis.  Notwithstanding the aforementioned 
provisions relating to presumptive service connection, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

Here, however, the veteran's service medical records are 
devoid of complaints, treatment, or diagnoses of a prostate 
condition, to include BPH and moderate obstructive 
prostatism.  The December 1972 separation examination 
specifically indicated that the veteran's rectal and prostate 
examinations were within normal limits.  The veteran was 
first diagnosed with moderate obstructive prostatism and BPH 
in 2001, some 28 years after his discharge from active duty 
service.  

This lengthy period without treatment (between separation 
from service in 1973 and the first diagnoses of BPH and 
obstructive prostatism in 2001) weighs heavily against the 
claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment of the claimed 
condition for many years after service).  The Board notes 
that no medical professional has provided any opinion linking 
the diagnosed BPH and moderate obstructive prostatism to any 
aspect of his period of service.  

With no prostate problems shown during service or for many 
years thereafter, and no medical evidence linking the 
currently diagnosed prostate problems to service, there is no 
basis upon which to grant service connection.  The Board has 
considered sending the matter out for a medical examiner to 
provide an opinion as to whether there is any link between 
the diagnosed prostate problems and service, however, a VA 
medical examination at this juncture is not necessary to 
decide the claim because there is absolutely no evidence of 
record showing that the veteran suffered an event, injury, or 
disease in service or that any current BPH or moderate 
obstructive prostatism may be associated with such.  38 
C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
inservice event, injury, or disease).  

Though the veteran contends that a prostate condition, to 
include BPH and moderate  obstructive prostatism are related 
to his military service, to include exposure to Agent Orange, 
there is no medical evidence on file supporting the veteran's 
assertion and his statements do not constitute competent 
evidence of a medical nexus opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  The evidence is not in 
relative equipoise.  Thus, the preponderance of the evidence 
is against the claim, and the appeal must therefore be 
denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

Hammer Toes Bilateral Feet

The veteran essentially contends that he is entitled to 
service connection for hammertoes of the bilateral feet.  He 
has not set forth any specific incidents as to service 
incurrence.  

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

As will be discussed below, hammer toes were not noted during 
service.  While they were eventually diagnosed years after 
service, the weight of the competent medical evidence is 
against a finding that the conditions are related to service. 

In this regard, service medical records contain evidence of a 
laceration to the second toe of the right foot in May 1955, 
which was cleaned and dressed.  There was no further 
treatment involving the laceration.  The November 1955 
separation examination from the first period of enlistment 
was negative for hammer toes of either foot.

In June 1959, the veteran complained of dropping a box on his 
toe.  There was no indication which toe it was and no 
diagnosis was rendered.  X-rays were noted to be negative.  
There was no further treatment in service with respect to the 
toes of either foot.  Reports of medical examination, to 
include those dated in October 1961, April 1967, March 1970, 
and December 1972, were all devoid of hammer toes of either 
foot.

The mere fact that the veteran complained of a laceration of 
the right second toe and dropping a box on an unidentified 
toe in service is not enough to establish that a chronic 
disorder like hammer toes manifested during his active duty 
service.  
38 C.F.R. § 3.303(b).  His separation examinations both in 
November 1955 and December 1972 were completely negative for 
a diagnosis of hammer toes despite a notation on his 
separation medical history that he had mild pain in his great 
toes while marching.  

Post-service, the veteran was diagnosed with a corn on the 
right fourth toe in May 1984.  The veteran indicated that was 
only of one year duration.  Hammer toes of the fourth right 
toe and fifth left toe were not diagnosed until July 1991.  

This lengthy period without treatment (between separation 
from service in 1973 and the first diagnosis of corns in 1984 
and hammertoes in 1991) is evidence against a finding of 
continuity of symptomatology, and it weighs heavily against 
the claims.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  The Board 
notes that no medical professional has provided any opinion 
linking the diagnosed corns and hammer toes to any aspect of 
his period of service.  With no hammertoes during service or 
for years thereafter, and no medical evidence linking 
hammertoes to service, the claim for service connection is 
not warranted.

In so concluding, the Board finds that a VA medical 
examination is not necessary to decide the claims as there is 
no evidence of hammer toes in service or any indication that 
they may be associated with such.  38 C.F.R. § 
3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.

While the veteran contends that hammer toes of the bilateral 
feet are related to his military service, there is no medical 
evidence on file supporting the veteran's assertion and his 
statements do not constitute competent evidence of a medical 
nexus opinion.  Espiritu, 2 Vet. App. at 494-95.  The 
evidence is not in relative equipoise.  Thus, the 
preponderance of the evidence is against the claims, and the 
appeals must therefore be denied.  38 U.S.C.A. § 5107(b); 
Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App at 54.


ORDER


Entitlement to service connection for prostate problems to 
include prostate cancer, to include as due to herbicide 
exposure, is denied.

Entitlement to service connection for hammer toes of the left 
foot is denied.

Entitlement to service connection for hammer toes of the 
right foot is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


